Citation Nr: 1145934	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a digestive disorder, claimed as secondary to the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION


The Veteran served on active duty from June 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for diverticulitis (claimed as bleeding ulcer).  However, the VA Agency of Original Jurisdiction (AOJ) throughout the course of the appeal has been the RO in Montgomery, Alabama.

The RO characterized the issue as service connection specifically for diverticulosis because that was the diagnosed disorder shown on examination.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the issue as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The file contains a March 2006 letter by Dr. J. Jernigan stating the Veteran's PTSD or other form of stress "can contribute" to his problem (abdominal pain and flare-up of ulcer).  This opinion is inadequate as a basis to grant service connection because it is speculative and conclusory, but it is adequate to show a prima facie case of secondary service connection.

The file also contains a December 2010 examination report by a VA Certified Registered Nurse Practitioner (CRNP) stating an opinion that diverticulosis is not caused by or a result of PTSD.  This opinion is inadequate because, while it addresses direct causation, it is silent in regard to whether the PTSD may have aggravated the claimed digestive disorder.

There is a discrepancy between the medical opinions cited above in that the first referred to current ulcer, while the December 2010 found no ulcer but rather found diverticulosis.  This discrepancy raises the possibility that the Veteran may have had an ulcer when he submitted his claim that resolved prior to the examination in December 2010.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, VA must consider whether service connection may be granted for any digestive disorder that became manifest during the course of the appeal even if it has subsequently resolved.

The VA duty to assist requires a VA medical examination if the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  Based on the ambiguities above, the Board finds VA examination is required at this point to determine whether during the course of the appeal the Veteran has had a digestive disorder, however diagnosed, that was either proximately caused by or permanently aggravated by the service-connected PTSD.  

Finally, the file contains a July 2008 VA general medical examination noting the Veteran was currently receiving Social Security Administration (SSA) disability benefits.  There are no SSA records associated with the claims file.  Where there is actual notice to VA that the appellant is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA decision granting disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, while the claim is in remand status the RO should obtain any relevant outstanding records from SSA.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or AMC should query SSA to determine if the Veteran is receiving SSA disability benefits, and, if so, the RO should obtain from SSA a copy of the decision granting benefits and all associated medical treatment records.

2.  The Veteran should also be afforded an examination by an individual with appropriate expertise to determine the nature and etiology of any currently present digestive disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present digestive disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder(s) was proximately caused by the Veteran's PTSD or, alternatively, was aggravated (permanently increased in severity beyond the normal progress of the disease) due to PTSD.

The examiner is also asked to determine if the record shows that the Veteran had any digestive disorder, to include ulcer, since February 2006 that was due to or aggravated by the PTSD even if such digestive disorder subsequently resolved.  If so, the examiner is asked to identify the residuals of such disorder, if any.  

The rationale for all opinions expressed should be provided.

3.  Then, the RO or the AMC should readjudicate the issue of service connection for digestive disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

